         Case 1:17-cr-00243-SHS Document 516 Filed 11/26/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 26, 2019

BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Anthony Cheedie, et al., 19 Cr. 833 (VM)
               United States v. Arash Ketabchi, et al., 17 Cr. 243 (SHS)

Dear Judge Marrero and Judge Stein:

        The Government respectfully submits this letter in accordance with the Court’s procedure
regarding sentencings involving multiple defendants in factually-related cases pending before
different judges.

         The procedure provides in pertinent part that, when there is a defendant to be sentenced as
a result of a guilty plea and there are active cases pending against other defendants “arising out of
essentially the same criminal conduct” which are assigned to other judges, the Government to is
provide a “brief statement identifying any such pending cases.” Such statement is to be provided
to the assigned sentencing judge and the judge(s) before whom the other cases are pending. In
light of that procedure, the Government writes to advise Your Honors that, last week, a grand jury
sitting in this district returned an indictment in United States v. Cheedie, et al., 19 Cr. 833, which
was assigned to Judge Marrero (the “Cheedie Case”). The indictment in the Cheedie Case charges
ten individuals with participating in a nationwide telemarketing scheme, the facts and
circumstances of which largely involve an extension of the criminal conduct previously charged
in United States v. Ketabchi, et al., 17 Cr. 243 (the “Ketabchi Case”). The criminal conduct that
is the subject of the Ketabchi Case involves a telemarketing scheme targeting the elderly and has
resulted in more than 15 guilty pleas before Judge Stein, as well as a multi-week trial of two
defendants before Judge Stein in October 2018. The Government expects that several witnesses
who provided information related to the Ketabchi Case, including certain cooperating witnesses
who testified at the trial over which Judge Stein presided and others who were prepared to testify,
         Case 1:17-cr-00243-SHS Document 516 Filed 11/26/19 Page 2 of 2



and have not yet been sentenced, will testify in connection with any trial arising in the Cheedie
Case.

        The Government understands that Judge Marrero has not yet set an initial conference in
connection with the Cheedie Case, but that December 6, 2019, at 10:45 a.m., may be a convenient
time for the Court. In the event that the Cheedie Case proceeds before Judge Marrero and that this
date and time is convenient, the Government respectfully requests that an initial conference be
scheduled for that time.

       Should the Court desire any further information, we would be pleased to comply.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                 By: __________________________
                                                     Kiersten A. Fletcher
                                                     Benet J. Kearney
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2238 / 2260 / 2616


Cc: All Counsel (by ECF)
